internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-139876-01 cc corp b3 date case manager taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer trust trust trust family beneficiary m beneficiary n subsidiary advisor asset asset asset tam-139876-01 asset asset joint partnership limited_partnership limited_partnership dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figures dollar_figuret dollar_figureu x percent y percent z percent date a issue what is the proper method of determining the amount of gain to be recognized upon the distribution_of_property pursuant to sec_311 of the internal_revenue_code by subsidiary to its shareholders upon the formation of joint partnership conclusion subsidiary’s gain should be computed based on the full fair_market_value of the property distributed without the application of any minority interest discount tam-139876-01 facts taxpayer is the parent_corporation of a multi-state group of affiliated entities involved in several lines of business three trusts trust trust and trust established for the benefit of members_of_family own almost entirely the outstanding_stock of taxpayer the beneficiaries of trust are beneficiary m and her descendants the beneficiaries of trust are beneficiary n and her descendants and the beneficiaries of trust are beneficiary m beneficiary n and their respective descendants subsidiary is an indirect wholly owned subsidiary of taxpayer subsidiary owned certain assets that based on advisor’s advice members_of_family through taxpayer initially decided to sell after the sale of asset the family’s continuing reservations about such sales led members_of_family to determine that selling certain remaining assets was not in the best interest of taxpayer therefore members_of_family decided to form joint partnership into which certain assets of subsidiary would be contributed thus subsidiary limited_partnership beneficiary m’s family_partnership and limited_partnership beneficiary n’s family_partnership entered into an agreement on date a pursuant to which subsidiary would hold a majority interest in and be managing general_partner of joint partnership and limited_partnership and limited_partnership would hold minority interests and would have very limited rights with respect to the management of joint partnership subsidiary contributed all of its assets except for certain working_capital asset asset and asset for its interest in joint partnership and limited_partnership and limited_partnership each contributed cash for their respective interests in joint partnership the fair_market_value of all the assets including its primary asset asset contributed to joint partnership by subsidiary was dollar_figurem subsidiary has a dollar_figurep tax bases in those assets the fair_market_value of all of the contributed assets and cash was dollar_figuren which includes the dollar_figureo in cash contributed by limited_partnership and limited_partnership subsidiary received an x percent interest in the total assets of joint partnership and the limited_partnerships collectively received a z percent interest in the total assets of joint partnership each receiving a y percent interest which total to percent the examining agent has determined that the value of the percentage interests in joint partnership’s assets received by limited_partnership and limited_partnership exceeds the cash contributed likewise the agent has determined that the value of the assets contributed by subsidiary exceeds its percentage interest in the partnership’s assets received in exchange the agent concludes that under sec_311 there is a deemed_distribution of appreciated_property by subsidiary through intermediate entities to the shareholders of taxpayer ultimately the members_of_family who then contributed the distributed property to joint partnership through the limited family partnerships tam-139876-01 in valuing the limited_partnership interests received by the limited family partnerships the agent has applied appropriate discounts however the agent asserts that in valuing the distributed property for purposes of sec_311 discounts for minority interest and lack of marketability are not applicable it is the position of taxpayer that if there is a sec_311 distribution it should be characterized as a distribution of either a minority partnership_interest in joint partnership or a minority partial interest in asset with independent valuation of this specific property taking into account its characteristics and appropriately discounting for minority interest and lack of marketability and not by reference to the value of the remaining interest retained in asset by subsidiary prior to contribution to joint partnership law and analysis sec_311 of the code provides that if a corporation distributes appreciated in the hands of the distributing_corporation property to a shareholder the corporation must recognize gain as if the property had been sold to the distributee shareholder at its fair_market_value assuming that a sec_311 distribution has occurred we agree with the examining agent that at the corporate level no discounting for minority interest or lack of marketability should apply taxpayer’s shareholders also will be subject_to the tax consequences of receiving a dividend upon receipt of the appreciated_property the answer to the question presented is controlled by the analysis in 162_f3d_1236 9th cir pope talbot involved an analogous situation a corporation contributed_property to a limited_partnership controlled through a series of conduit entities by the corporation’s shareholders the partnership then distributed partnership interests to the corporation’s shareholders a dispute arose between the taxpayer and the service over the proper method to calculate the fair_market_value of these interests the taxpayer believed the value of the interests should be the aggregate of all the individual partnership units while the service contended that fair_market_value should be calculated as if the entire property had been sold by the corporation on the date of the distribution with no reference to the interest received by each shareholder id pincite the tax_court approached the issue as being one of what property is to be valued the entire property interest taken out of corporate solution or the fractional interests received by the shareholders the court after analyzing the legislative_history of the precursor to sec_311 and related case law held that the proper perspective is from that of the corporation and the property should be valued as if the distributing_corporation had sold the entire_interest in the property on the date of the distribution 104_tc_574 tam-139876-01 the court_of_appeals affirmed the tax court’s decision holding that the congressional intent behind this provision focused entirely on the value of the distributed property in the hands of the corporation not on its value once the distribution to the shareholders is completed pope talbot f 3d pincite sec_311 and its predecessors were designed to codify repeal of the general utilities u s doctrine and prevent corporations from avoiding taxable gain when they distribute appreciated_property to shareholders id taxpayer tries to distinguish pope talbot by focusing on the fact that in that case the corporation distributed percent of its interest in the property to its shareholders in a sec_311 distribution whereas in this case only an indivisible minority interest in the assets primarily asset was distributed however taxpayer itself points out that the legislative_history of sec_311 the predecessor section to sec_311 cited in pope talbot reveals that one of the purposes of the provision was to tax the appreciation in value that has accrued while the distributing_corporation held the property and to prevent the corporation from avoiding tax on the inherent gain by distributing that property to its shareholders therefore even though only an indivisible minority interest in the assets has been distributed in this case rather than the full interest as in pope talbot it is the full appreciation in value attributable to that distributed percentage interest that must be taxed otherwise applying discounting for minority interests or lack of marketability would inappropriately allow a corporation to avoid tax on the inherent gain that would have been recognized on the entire property but for the distribution of an amount less than the whole taxpayer cites numerous cases where illiquidity lack of control and lack of marketability discounts have been applied in valuing minority interests see estate of barudin v commissioner 72_tcm_488 knott v commissioner 54_tcm_1249 estate of sels v commissioner 52_tcm_731 however all of those cited cases are within the estate or gift_tax context where minority interests in partnerships or property have passed to individuals by devise or gift those principles have no application where the concern is the gain to be recognized by a corporation when it distributes appreciated_property to its shareholders again as the court_of_appeals held in pope talbot the determination of the value of the distributed property in the hands of the distributing_corporation does not implicate minority interest discounts which might nevertheless be appropriately applied in valuing what was received additionally even in the estate and gift_tax area the law is clear that when a gift is valued its value is measured by reference to the gift in the hands of the donor not the donee see 318_us_184 j c 115_tc_376 holding that in transfer of property enhancement of recipient’s partnership interests immaterial gift_tax imposed on value of what donor transfers not what donee receives taxpayer further asserts that the legislative_history behind sec_311 suggests that the congressional intent behind the statute was to ensure that the code treats a sale of appreciated_property by the corporation followed by a distribution of the proceeds to shareholders the same as a distribution of the appreciated_property to shareholders tam-139876-01 followed by a sale of the property by the shareholders while this may be one of the purposes behind the statute the statute is also applicable in addressing the main concerns in the matter before us which are the taxation of a transfer of value and the avoidance of double discounting the totality of the facts and circumstances of this case must be taken into consideration and analyzed in determining the value of what the corporation is deemed to have distributed to its shareholders as opposed to what the shareholders ultimately received the fair_market_value of all of the assets including subsidiary’s primary asset contributed to joint partnership by subsidiary was dollar_figurem subsidiary has a dollar_figurep tax bases in those assets transferred to joint partnership subsidiary received an x percent interest in the total assets of joint partnership which is worth dollar_figures the limited family partnerships contributed a total of dollar_figureo in cash to joint partnership and jointly received a z percent interest in the total assets of joint partnership which is worth dollar_figuret however subsidiary’s contribution of assets exceeded the value of its percentage share of the total assets received in joint partnership by dollar_figureu this is the same amount by which the value of the limited family partnerships’ total percentage share received exceeded the total amount of cash contributed this amount dollar_figureu represents the amount of the deemed_distribution under sec_311 made by subsidiary to its shareholders ultimately the family members who are deemed to have supplemented their cash contribution to joint partnership through the limited family partnerships with this distributed_amount in exchange for their z percent share of the total assets of joint partnership this amount need not be discounted for minority interests or lack or marketability because all such appropriate discounts have already been taken into account in valuing the limited_partnership interests received by limited_partnership and limited_partnership if the corporate distribution amount also were to be discounted double discounting would be improperly applied to both sides of the transaction the corporate distribution amount dollar_figureu represents the value deemed transferred by subsidiary to its shareholders which they received full benefit from through the limited_partnerships in making their contributions to joint partnership and receiving their collective z percent share in joint partnership’s assets discounting is only appropriate for valuing the limited_partnership interests received by the limited family partnerships because they reflect the minority limited interests in joint partnership and may face marketability issues such discounts have already been applied it should be noted that this technical_advice is based on the premise that a deemed sec_311 distribution has occurred and does not address any_tax characterizations or consequences that may arise under subchapter_k of the internal_revenue_code in addition we do not address the tax treatment of the dividends received by taxpayer’s shareholders as a result of the distribution tam-139876-01 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
